Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 1 of 20 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

EMPLOYERS & LABORERS LOCALS 100 &,                 )
397 PENSION, HEALTH & WELFARE AND                  )
ANNUITY FUNDS,                                     )
                                                   )
       Plaintiffs,                                 )
                                                   )
vs.                                                )      Case Number: 19-cv-715
                                                   )
EHRET, INC., and                                   )
MARK EHRET, individually,                          )
                                                   )
       Defendants.                                 )

                                        COMPLAINT

       COME NOW, plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health

and Welfare and Annuity Funds, by and through their attorneys, Kelly & Kelley, LLC and

for their Complaint against defendants, Ehret, Inc., and Mark Ehret, individually, state as

follows:

                                          Count I
                                         Ehret, Inc.
                                  29 U.S.C. §§ 1132, 1145

       COME NOW, plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health

and Welfare and Annuity Funds, by and through their attorneys, Kelly & Kelley, LLC and

for Count I of their Complaint against defendant, Ehret, Inc., state as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 2 of 20 Page ID #2



       2.      Plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health and

Welfare and Annuity Funds, are pension, welfare and related joint labor-management

funds and bring this action as “employee welfare benefit funds” and “plans”, under the laws

of ERISA.

       3.      Defendant, Ehret, Inc., is a corporation organized under the laws of the State

of Illinois that is conducting business in the State of Illinois, and is an employer as defined

under ERISA.

       4.      An authorized representative of defendant executed an Assignment of

Collective Bargaining Rights on July 22, 2016. Said Assignment of Collective Bargaining

Rights bound the defendant to Certain Bargaining Agreements. Please see Exhibit 1 attached

hereto and incorporated by reference herein.

       5.      Exhibit 1 pertinently provides:

               "The undersigned Contractor designates the Southern Illinois Builders
               Association (“SIBA”) as its sole and exclusive bargaining representative
               for the negotiation of collective bargaining agreements for on-site
               construction work with the labor organizations indicated below (initial
               all that apply).” Please see paragraph 1 of Exhibit 1.
               “This authorization supersedes all other existing at this time and shall
               remain in full force and effect unless terminated by 60 days prior written
               notice to SIBA. NOTE: Bargaining authorizations given to the SIBA may
               not be canceled or terminated after negotiations with the identified
               labor organizations have commenced until after new agreements have
               been reached and the Contractor will be bound by the agreement until it
               expires.” Please see Paragraph 2 of Exhibit 1”
               “Any collective bargaining agreements negotiated by the SIBA pursuant
               to this delegation of bargaining rights shall become final and binding
               upon ratification by the SIBA.” Please see Paragraph 4 of Exhibit 1.
       6.      Defendant has not given written notification of its intent to terminate the

Assignment referenced as exhibit 1. As such, said agreement remains in effect and the

parties are bound to same.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 3 of 20 Page ID #3



       7.     In addition, authorized representative of defendant executed another

Assignment of Collective Bargaining Rights on December 13, 2018. Said Assignment of

Collective Bargaining Rights bound the defendant to Certain Bargaining Agreements. Please

see Exhibit 2 attached hereto and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              "The undersigned Contractor designates the Southern Illinois Builders
              Association (“SIBA”) as its sole and exclusive bargaining representative
              for the negotiation of collective bargaining agreements for on-site
              construction work with the labor organizations indicated below (initial
              all that apply).” Please see paragraph 1 of Exhibit 2.
              “This authorization supersedes all other existing at this time and shall
              remain in full force and effect unless terminated by 60 days prior written
              notice to SIBA. NOTE: Bargaining authorizations given to the SIBA may
              not be canceled or terminated after negotiations with the identified
              labor organizations have commenced until after new agreements have
              been reached and the Contractor will be bound by the agreement until it
              expires.” Please see Paragraph 2 of Exhibit 2”
              “Any collective bargaining agreements negotiated by the SIBA pursuant
              to this delegation of bargaining rights shall become final and binding
              upon ratification by the SIBA.” Please see Paragraph 4 of Exhibit 2.


       9.     Defendant has not given written notification of its intent to terminate the

Assignment referenced as exhibit 2. As such, said agreement remains in effect and the

parties are bound to same.

       10.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Southwestern

Illinois Laborers’ District Council (12 Counties) Memorandum of Agreement.               The

Memorandum of Agreement dated August 1, 2016 thru July 31, 2019 binds defendant to pay

contributions to plaintiffs for employees of defendant within the jurisdiction of plaintiffs.

Said Agreement is attached hereto as Exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 4 of 20 Page ID #4



            "It is agreed that this Contract shall cover all of the following Locals
            located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
            Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                          Greenville No. 622; Carlyle No. 581; Alton No. 218;
                          Collinsville No. 44; Wood River No. 338; Columbia No. 196;
                          Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
                          exhibit 3.

            “Each Employer shall remit fringe benefit contributions to the fund
            depository on or before the 15th day of each month for all contributions,
            attributable to the prior calendar month. Failure to remit such
            contributions on a timely basis may allow the Union, at its option, the
            right to refuse Employees or withdraw Employees for the delinquent
            Employer, a notice in writing five (5) days in advance of the taking of such
            action. In the event the delinquent Employer is a subcontractor, such
            notice shall be served jointly on the general contractor and the
            subcontractor. The Employer shall be liable for any costs incurred in the
            connection with the collection of any fringe benefits.” Please see Article 9.a
            of exhibit 3.

            "Any part of the negotiated wage increase may be taken in fringe benefits
            (Welfare, Pension, and/or Annuity) provided the Local Union gives
            written notice to the Employer and the District Council ninety (90) days
            in advance of such increase becoming due and payable" Please see Article
            9.b of exhibit 3.

            "Commencing August 1, 2016, the Employer agrees to make payments to
            the Southern Illinois Laborers’ & Employers’ Welfare Fund and be bound
            by the Southern Illinois Laborers’ & Employers’ Welfare Fund Trust
            Agreements, including any amendments or changes thereto, and the
            Employer accepts as Trustees those Trustees selected in the manner
            provided in said Trust Agreement. The Employer shall pay to the
            Southwestern Illinois Laborers’ Welfare Fund the amount listed in
            Schedules A, B, and C for each hour worked or portion thereof, for which
            the Employee receives pay, or is entitled to receive pay pursuant to this
            Agreement." Please see Article 9.f of exhibit 3.

            "Commencing August 1, 2016, the Employer agrees to make payments to
            the Southwestern Illinois Laborers’ Annuity Fund and be bound by the
            Southwestern Illinois Laborers’ Annuity Fund Trust Agreements,
            including any amendments or changes thereto, and the Employer
            accepts as Trustees those Trustees selected in the manner provided in
            said Trust Agreement. The Employer shall pay to the Southwestern
            Illinois Laborers’ Annuity Fund the amount listed in Schedules A, B, and
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 5 of 20 Page ID #5



              C for each hour worked or portion thereof, for which the Employee
              receives pay, or is entitled to receive pay pursuant to this Agreement."
              Please see Article 9.g of exhibit 3.

              “This Agreement shall be effective August 1, 2016 and shall remain in full
              force and effect through July 31, 2019. Either party may give notice in
              writing to the other party sixty (60) days before the contract expiration
              date that it desires to terminate the agreement. Notice to modify the
              contract with respect to any provisions given by either party shall not
              terminate the contract and shall not tender the automatic renewal clause
              inoperative.” Please see Article 29 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

Assignments referenced as exhibit 1 and Exhibit 2. As such, Exhibit 3 remains in effect and

the parties are bound to same.

       13.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Memorandum

of Agreement Laborers’ Local 100. The Memorandum of Agreement dated August 1, 2016

thru July 31, 2019 binds defendant to pay contributions to plaintiffs for employees of

defendant within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit

4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:

              "This Memorandum of Agreement made and entered into by and
              between the SOUTHERN ILLINOIS BUILDERS’ ASSOCIATION, SOUTHERN
              ILLINOIS CONTRACTORS ASSOCIATION, SIGNATORY EMPLOYERS,
              hereinafter referred to as EMPLOYER and LOCAL UNINO NO. 100 OF
              THE LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA,
              hereinafter referred to as the UNION.” Please see Paragraph 1 of Exhibit 4.
              “In addition to the foregoing rates, the employer shall contribute Health
              and Welfare $8.00 per hour for regular hours worked; $12.00 per hour
              for hours worked at the time and one-half rate; and $16.00 per hour for
              hours worked at the double time rate. Pension contributions $9.25 per
              hour for regular hours worked; $13.88 per hour for hours worked at
              the time and one-half rate; $18.50 per hour for hours worked at the
              double time rate. Annuity contributions will be paid at the rate of $3.00
              per hour for all regular hours worked, $4.50 for all hours worked at the
              time and a half rate, $6.00 per hour for hours worked at the double time
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 6 of 20 Page ID #6



              rate. Such payments are due and payable to the Employers and
              Laborers’ Local 100 and 397 Health and Welfare and Pension Funds.”
              Please see Article No 2., Section 3 of Exhibit 4.
              “This Agreement shall be effective on August 1, 2016 and shall remain
              in full force and effect through July 31, 2019 and shall automatically
              renew from year to year unless either party gives notice in writing to
              the other party sixty (60) days but not more than one hundred twenty
              (120) days before the contract expiration date that it desires to
              terminate this agreement. Notice to modify the contract with respect to
              any provision given by either party shall not terminate the contract and
              shall not render the automatic renewal clause inoperative.” Please see
              Article No. 3 of Exhibit 4.
       15.    Defendant has not given written notification of its intent to terminate the

Assignments referenced as Exhibit 1 and Exhibit 2. As such, Exhibit 4 remains in effect and

the parties are bound to same.

       16.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Collective

Bargaining Agreement Laborers’ Local 397. The Collective Bargaining Agreement dated

August 1, 2016 thru July 31, 2019 binds defendant to pay contributions to plaintiffs for

employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as Exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “In addition to the foregoing rates, effective August 1, 2016 the Employer
              shall contribute $21.68 per hour for regular hours worked; $31.805 per
              hour for hours worked at the time and one half rate; and $41.93 per hour
              for hours worked at the double time rate. Such payments are due and
              payable to the Employers and Laborers’ Locals 100 & 397 Health and
              Welfare & Pension Funds” Please see Article #7, Paragraph 3 of Exhibit 5.

              “This agreement shall be effective on August 1, 2016 and shall remain in
              full force and effect through July 31, 2019 and shall automatically renew
              from year to year unless either party gives notice in writing to the other
              party sixty (60) days before the contract expiration date that it desires
              to terminate the agreement. Notice to modify the contract with respect
              to wages and hours given by either party shall not terminate the contract
              and shall not render the automatic renewal clause inoperative” Please
              see Article #19 paragraph 4 of Exhibit 5.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 7 of 20 Page ID #7




       18.    Defendant has not given written notification of its intent to terminate the

Assignments referenced as exhibit 1 and exhibit 2. As such, Exhibit 5 remains in effect and

the parties are bound to same.

       19.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Memorandum

of Agreement Local 670 & 742. The Memorandum of Agreement dated August 1, 2016 thru

July 31, 2019 binds defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 6 and

incorporated by reference herein.

       20.    Exhibit 6 pertinently provides:

              “This Memorandum of Agreement made and entered into by and
              between the SIGNATORY EMPLOYER, hereinafter referred to as the
              Employer, and Local No. 670 and Local No. 742 of the Laborers’
              International Union of North America, hereinafter known as to the
              Union, which is chartered and has jurisdiction over the above mentioned
              work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
              Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
              Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
              Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
              Exhibit 6.

              "Commencing August 1, 2016, the Employer agrees to make payments to
              the Southern Illinois Laborers’ & Employers’ Welfare Fund and be bound
              by the Southern Illinois Laborers’ & Employers’ Welfare Fund Trust
              Agreement, including any amendments or changes thereto, and the
              Employer accepts as Trustees those Trustees selected in the manner
              provided in said Trust Agreement. The Employer shall pay to the
              Southern Illinois Laborers’ & Employers’ Welfare Fund the amount listed
              in Schedules A, B, and C for each hour worked or portion thereof, for
              which the Employee receives pay, or is entitled to receive pay pursuant
              to this Agreement." Please see Article 9.f of exhibit 6.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Southwestern Illinois Laborers’ Annuity Fund and be bound by the
              Southwestern Illinois Laborers’ Annuity Trust Agreements, including
              any amendments or changes thereto, and the Employer accepts as
              Trustees those Trustees selected in the manner provided in said Trust
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 8 of 20 Page ID #8



              Agreement. The Employer shall pay to the Southwestern Illinois
              Laborers’ Annuity Fund the amount listed in Schedules A, B, and C for
              each hour worked or portion thereof, for which the Employee receives
              pay, or is entitled to receive pay pursuant to this Agreement." Please see
              Article 9.g of exhibit 6.

              “This Agreement shall be effective August 1, 2016 and shall remain in full
              force and effect through July 31, 2019. Either party may give notice in
              writing to the other party sixty (60) days before the contract expiration
              date that it desires to terminate the agreement. Notice to modify the
              contract with respect to any provisions given by either party shall not
              terminate the contract and shall not tender the automatic renewal clause
              inoperative.” Please see Article 29 of exhibit 6.

       21.    Defendant has not given written notification of its intent to terminate the

Assignments referenced as exhibit 1 and exhibit 2. As such, Exhibit 6 remains in effect and

the parties are bound to same.

       22.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Assignment of Collective Bargaining Rights Agreements (Exhibits 3-6).

       23.    Between July, 2016 through the present, an authorized representative of

defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       24.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       25.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 9 of 20 Page ID #9



              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       26.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees.

       27.    Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there is Ninety-Two Thousand Sixteen Dollars and Forty-Five Cents

($92,016.45) known to be due and owing from defendant to plaintiffs. Please see the Revised

Breakdown of Amounts Due and Owing attached hereto as Exhibit 7 and incorporated by

reference herein.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 10 of 20 Page ID #10



        28.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        29.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        30.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        31.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health

 and Welfare and Annuity Funds, pray this Court enter Judgment in their favor and against

 defendant, Ehret, Inc. as follows:

                (a)    That defendant be enjoined and ordered to submit all delinquent
                       monthly contribution reports to plaintiffs with the information
                       required to be provided thereon, to continue to submit such reports
                       while this is pending, and to comply with its contractual obligation to
                       timely submit such reports in the future;

                (b)    That judgment be entered in favor of plaintiffs and against defendant
                       for all unpaid contributions, liquidated damages, any costs of auditing
                       defendant’s records, accrued interest, and plaintiffs’ reasonable
                       attorneys’ fees and court costs necessarily incurred in this action as
                       specified herein, or as subsequently determined, all as provided for in
                       the plans and in ERISA;

                (c)    Judgment be entered against defendant and defendant be decreed to
                       pay to the plaintiffs a sum of Ninety-Two Thousand Sixteen Dollars and
                       Forty-Five Cents ($92,016.45), plus whatever sums are determined to
                       be due;

                (d)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                       fees, together with its costs of suit; and
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 11 of 20 Page ID #11




                 (e)    That plaintiffs have such further relief as may be deemed just and
                        equitable by the Court, all at defendant’ cost.

                                           Count II
                                   Mark Ehret, Individually
                                   29 U.S.C. §§ 1132, 1145

           COME NOW plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health

 and Welfare and Annuity Funds by and through their attorneys, by and through their

 attorneys, Kelly & Kelley, LLC and for Count II of their Complaint against defendant, Mark

 Ehret, individually, state as follows:

           1.    This action arises under the laws of the United States and is brought pursuant

 to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

 questions arising thereunder, as hereinafter more fully appears.

           2.    Plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health and

 Welfare and Annuity Funds, are various pension, welfare and related joint labor-

 management funds and bring this action as “employee welfare benefit funds” and “plans”,

 under the laws of ERISA.

           3.    Defendant, Mark Ehret, is an individual conducting business in the State of

 Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

 ERISA.

           4.    Defendant executed an Assignment of Collective Bargaining Rights on July 22,

 2016. Said Assignment of Collective Bargaining Rights bound the defendant to Certain

 Bargaining Agreements. Please see Exhibit 1 attached hereto and incorporated by reference

 herein.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 12 of 20 Page ID #12



       5.     Exhibit 1 pertinently provides:

              "The undersigned Contractor designates the Southern Illinois Builders
              Association (“SIBA”) as its sole and exclusive bargaining representative
              for the negotiation of collective bargaining agreements for on-site
              construction work with the labor organizations indicated below (initial
              all that apply).” Please see paragraph 1 of Exhibit 1.
              “This authorization supersedes all other existing at this time and shall
              remain in full force and effect unless terminated by 60 days prior written
              notice to SIBA. NOTE: Bargaining authorizations given to the SIBA may
              not be canceled or terminated after negotiations with the identified
              labor organizations have commenced until after new agreements have
              been reached and the Contractor will be bound by the agreement until it
              expires.” Please see Paragraph 2 of Exhibit 1”
              “Any collective bargaining agreements negotiated by the SIBA pursuant
              to this delegation of bargaining rights shall become final and binding
              upon ratification by the SIBA.” Please see Paragraph 4 of Exhibit 1.
       6.     Defendant has not given written notification of its intent to terminate the

 Assignment referenced as exhibit 1. As such, said agreement remains in effect and the

 parties are bound to same.

       7.     In addition, Defendant executed another Assignment of Collective Bargaining

 Rights on December 13, 2018. Said Assignment of Collective Bargaining Rights bound the

 defendant to Certain Bargaining Agreements. Please see Exhibit 2 attached hereto and

 incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              "The undersigned Contractor designates the Southern Illinois Builders
              Association (“SIBA”) as its sole and exclusive bargaining representative
              for the negotiation of collective bargaining agreements for on-site
              construction work with the labor organizations indicated below (initial
              all that apply).” Please see paragraph 1 of Exhibit 2.
              “This authorization supersedes all other existing at this time and shall
              remain in full force and effect unless terminated by 60 days prior written
              notice to SIBA. NOTE: Bargaining authorizations given to the SIBA may
              not be canceled or terminated after negotiations with the identified
              labor organizations have commenced until after new agreements have
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 13 of 20 Page ID #13



               been reached and the Contractor will be bound by the agreement until it
               expires.” Please see Paragraph 2 of Exhibit 2”
               “Any collective bargaining agreements negotiated by the SIBA pursuant
               to this delegation of bargaining rights shall become final and binding
               upon ratification by the SIBA.” Please see Paragraph 4 of Exhibit 2.


        9.     Defendant has not given written notification of its intent to terminate the

 Assignment referenced as exhibit 2. As such, said agreement remains in effect and the

 parties are bound to same.

        10.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Southwestern

 Illinois Laborers’ District Council (12 Counties) Memorandum of Agreement.               The

 Memorandum of Agreement dated August 1, 2016 thru July 31, 2019 binds defendant to pay

 contributions to plaintiffs for employees of defendant within the jurisdiction of plaintiffs.

 Said Agreement is attached hereto as Exhibit 3 and incorporated by reference herein.

        11.    Exhibit 3 pertinently provides:

               "It is agreed that this Contract shall cover all of the following Locals
               located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
               Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                              Greenville No. 622; Carlyle No. 581; Alton No. 218;
                              Collinsville No. 44; Wood River No. 338; Columbia No. 196;
                              Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
                              exhibit 3.

               “Each Employer shall remit fringe benefit contributions to the fund
               depository on or before the 15th day of each month for all contributions,
               attributable to the prior calendar month. Failure to remit such
               contributions on a timely basis may allow the Union, at its option, the
               right to refuse Employees or withdraw Employees for the delinquent
               Employer, a notice in writing five (5) days in advance of the taking of such
               action. In the event the delinquent Employer is a subcontractor, such
               notice shall be served jointly on the general contractor and the
               subcontractor. The Employer shall be liable for any costs incurred in the
               connection with the collection of any fringe benefits.” Please see Article 9.a
               of exhibit 3.
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 14 of 20 Page ID #14




               "Any part of the negotiated wage increase may be taken in fringe benefits
               (Welfare, Pension, and/or Annuity) provided the Local Union gives
               written notice to the Employer and the District Council ninety (90) days
               in advance of such increase becoming due and payable" Please see Article
               9.b of exhibit 3.

               "Commencing August 1, 2016, the Employer agrees to make payments to
               the Southern Illinois Laborers’ & Employers’ Welfare Fund and be bound
               by the Southern Illinois Laborers’ & Employers’ Welfare Fund Trust
               Agreements, including any amendments or changes thereto, and the
               Employer accepts as Trustees those Trustees selected in the manner
               provided in said Trust Agreement. The Employer shall pay to the
               Southwestern Illinois Laborers’ Welfare Fund the amount listed in
               Schedules A, B, and C for each hour worked or portion thereof, for which
               the Employee receives pay, or is entitled to receive pay pursuant to this
               Agreement." Please see Article 9.f of exhibit 3.

               "Commencing August 1, 2016, the Employer agrees to make payments to
               the Southwestern Illinois Laborers’ Annuity Fund and be bound by the
               Southwestern Illinois Laborers’ Annuity Fund Trust Agreements,
               including any amendments or changes thereto, and the Employer
               accepts as Trustees those Trustees selected in the manner provided in
               said Trust Agreement. The Employer shall pay to the Southwestern
               Illinois Laborers’ Annuity Fund the amount listed in Schedules A, B, and
               C for each hour worked or portion thereof, for which the Employee
               receives pay, or is entitled to receive pay pursuant to this Agreement."
               Please see Article 9.g of exhibit 3.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 29 of exhibit 3.

        12.    Defendant has not given written notification of its intent to terminate the

 Assignments referenced as exhibit 1 and Exhibit 2. As such, Exhibit 3 remains in effect and

 the parties are bound to same.

        13.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Memorandum

 of Agreement Laborers’ Local 100. The Memorandum of Agreement dated August 1, 2016
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 15 of 20 Page ID #15



 thru July 31, 2019 binds defendant to pay contributions to plaintiffs for employees of

 defendant within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit

 4 and incorporated by reference herein.

        14.    Exhibit 4 pertinently provides:

               "This Memorandum of Agreement made and entered into by and
               between the SOUTHERN ILLINOIS BUILDERS’ ASSOCIATION, SOUTHERN
               ILLINOIS CONTRACTORS ASSOCIATION, SIGNATORY EMPLOYERS,
               hereinafter referred to as EMPLOYER and LOCAL UNINO NO. 100 OF
               THE LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA,
               hereinafter referred to as the UNION.” Please see Paragraph 1 of Exhibit 4.
               “In addition to the foregoing rates, the employer shall contribute Health
               and Welfare $8.00 per hour for regular hours worked; $12.00 per hour
               for hours worked at the time and one-half rate; and $16.00 per hour for
               hours worked at the double time rate. Pension contributions $9.25 per
               hour for regular hours worked; $13.88 per hour for hours worked at
               the time and one-half rate; $18.50 per hour for hours worked at the
               double time rate. Annuity contributions will be paid at the rate of $3.00
               per hour for all regular hours worked, $4.50 for all hours worked at the
               time and a half rate, $6.00 per hour for hours worked at the double time
               rate. Such payments are due and payable to the Employers and
               Laborers’ Local 100 and 397 Health and Welfare and Pension Funds.”
               Please see Article No 2., Section 3 of Exhibit 4.
               “This Agreement shall be effective on August 1, 2016 and shall remain
               in full force and effect through July 31, 2019 and shall automatically
               renew from year to year unless either party gives notice in writing to
               the other party sixty (60) days but not more than one hundred twenty
               (120) days before the contract expiration date that it desires to
               terminate this agreement. Notice to modify the contract with respect to
               any provision given by either party shall not terminate the contract and
               shall not render the automatic renewal clause inoperative.” Please see
               Article No. 3 of Exhibit 4.
        15.    Defendant has not given written notification of its intent to terminate the

 Assignments referenced as Exhibit 1 and Exhibit 2. As such, Exhibit 4 remains in effect and

 the parties are bound to same.

        16.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Collective

 Bargaining Agreement Laborers’ Local 397. The Collective Bargaining Agreement dated
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 16 of 20 Page ID #16



 August 1, 2016 thru July 31, 2019 binds defendant to pay contributions to plaintiffs for

 employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

 hereto as Exhibit 5 and incorporated by reference herein.

        17.    Exhibit 5 pertinently provides:

               “In addition to the foregoing rates, effective August 1, 2016 the Employer
               shall contribute $21.68 per hour for regular hours worked; $31.805 per
               hour for hours worked at the time and one half rate; and $41.93 per hour
               for hours worked at the double time rate. Such payments are due and
               payable to the Employers and Laborers’ Locals 100 & 397 Health and
               Welfare & Pension Funds” Please see Article #7, Paragraph 3 of Exhibit 5.

               “This agreement shall be effective on August 1, 2016 and shall remain in
               full force and effect through July 31, 2019 and shall automatically renew
               from year to year unless either party gives notice in writing to the other
               party sixty (60) days before the contract expiration date that it desires
               to terminate the agreement. Notice to modify the contract with respect
               to wages and hours given by either party shall not terminate the contract
               and shall not render the automatic renewal clause inoperative” Please
               see Article #19 paragraph 4 of Exhibit 5.

        18.    Defendant has not given written notification of its intent to terminate the

 Assignments referenced as exhibit 1 and exhibit 2. As such, Exhibit 5 remains in effect and

 the parties are bound to same.

        19.    Pursuant to Exhibit 1 and Exhibit 2, defendant is bound by the Memorandum

 of Agreement Local 670 & 742. The Memorandum of Agreement dated August 1, 2016 thru

 July 31, 2019 binds defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 6 and

 incorporated by reference herein.

        20.    Exhibit 6 pertinently provides:

               “This Memorandum of Agreement made and entered into by and
               between the SIGNATORY EMPLOYER, hereinafter referred to as the
               Employer, and Local No. 670 and Local No. 742 of the Laborers’
               International Union of North America, hereinafter known as to the
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 17 of 20 Page ID #17



               Union, which is chartered and has jurisdiction over the above mentioned
               work in O’Fallon, Shiloh, Lebanon, Scott Air Force Base, Fairview Heights,
               Renton, Summerfield, Aviston, Mascoutah, New Memphis, Troy, New
               Baden, St. Louis Mid America Airport, Damiansville and Vicinity in
               Illinois, and hereinafter known as the Contractor.” Please see Article 1 of
               Exhibit 6.

               "Commencing August 1, 2016, the Employer agrees to make payments to
               the Southern Illinois Laborers’ & Employers’ Welfare Fund and be bound
               by the Southern Illinois Laborers’ & Employers’ Welfare Fund Trust
               Agreement, including any amendments or changes thereto, and the
               Employer accepts as Trustees those Trustees selected in the manner
               provided in said Trust Agreement. The Employer shall pay to the
               Southern Illinois Laborers’ & Employers’ Welfare Fund the amount listed
               in Schedules A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay, or is entitled to receive pay pursuant
               to this Agreement." Please see Article 9.f of exhibit 6.

               "Commencing August 1, 2013, the Employer agrees to make payments to
               the Southwestern Illinois Laborers’ Annuity Fund and be bound by the
               Southwestern Illinois Laborers’ Annuity Trust Agreements, including
               any amendments or changes thereto, and the Employer accepts as
               Trustees those Trustees selected in the manner provided in said Trust
               Agreement. The Employer shall pay to the Southwestern Illinois
               Laborers’ Annuity Fund the amount listed in Schedules A, B, and C for
               each hour worked or portion thereof, for which the Employee receives
               pay, or is entitled to receive pay pursuant to this Agreement." Please see
               Article 9.g of exhibit 6.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 29 of exhibit 6.

        21.    Defendant has not given written notification of its intent to terminate the

 Assignments referenced as exhibit 1 and exhibit 2. As such, Exhibit 6 remains in effect and

 the parties are bound to same.

        22.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Assignment of Collective Bargaining Rights Agreements (Exhibits 3-6).
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 18 of 20 Page ID #18



        23.    Between July, 2016 through the present, an authorized representative of

 defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        24.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        25.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements; and

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);

               (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                      payroll records, should it be determined that defendant was delinquent
                      in the reporting or submission of all contributions required of it to be
                      made to plaintiffs;

               (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                      incurred in the prosecution of any action to require defendant to
                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

        26.    Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 19 of 20 Page ID #19



                (a)    Defendant has failed to make payment of contributions and
                       liquidated damages; and

                (b)    Defendant has been delinquent in reporting the hours worked by
                       employees.

        27.     Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there is Ninety-Two Thousand Sixteen Dollars and Forty-Five Cents

 ($92,016.45) known to be due and owing from defendant to plaintiffs. Please see the Revised

 Breakdown of Amounts Due and Owing attached hereto as Exhibit 7 and incorporated by

 reference herein.

        28.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        29.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        30.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        31.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Employers & Laborers Locals 100 & 397 Pension, Health

 and Welfare and Annuity Funds, pray this Court enter Judgment in their favor and against

 defendant, Mark Ehret, individually, as follows:

                (a)    That defendant be enjoined and ordered to submit all delinquent
                       monthly contribution reports to plaintiffs with the information
                       required to be provided thereon, to continue to submit such reports
Case 3:19-cv-00715-SMY-RJD Document 1 Filed 07/02/19 Page 20 of 20 Page ID #20



                       while this is pending, and to comply with its contractual obligation to
                       timely submit such reports in the future;

               (c)     That judgment be entered in favor of plaintiffs and against defendant
                       for all unpaid contributions, liquidated damages, any costs of auditing
                       defendant’s records, accrued interest, and plaintiffs’ reasonable
                       attorneys’ fees and court costs necessarily incurred in this action as
                       specified herein, or as subsequently determined, all as provided for in
                       the plans and in ERISA;

               (c)     Judgment be entered against defendant and defendant be decreed to
                       pay to the plaintiffs a sum of Ninety-Two Thousand Sixteen Dollars and
                       Forty-Five Cents ($92,016.45), plus whatever sums are determined to
                       be due;

               (d)     That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                       fees, together with its costs of suit; and

               (e)     That plaintiffs have such further relief as may be deemed just and
                       equitable by the Court, all at defendant’ cost.

                                                   By:    /s/ Chet A. Kelly
                                                          Chet A. Kelly
                                                          #6296905
 Kelly & Kelley, LLC
 Attorneys for Plaintiffs
 6 E. Washington St.
 Belleville, IL 62220
 (618) 234-7977
 Kelly.chet@gmail.com
